PER CURIAM.
This appeal was not filed under KRS 21.080, but since the amount actually involved is less than $2,500 we are treating it as if it had been filed under that statute. The judgment appealed from covered three promissory notes, one for $2,500 and two for $600 each, or a total of $3,700, less a credit of $505.59, leaving a net balance of $3,194.41. The appellant contends that the $505.59 credit should have been for $600, thus leaving at issue the net amount of $94.41. Further credit of $83.58 was allowed which the appellant maintains should' have been for the amount of $1,847.74, thus leaving the net amount in dispute o£ $1,764.16 on this item. The trial court allowed $212.70 for grazing a second consignment of cattle, and the appellant claims the court should have allowed $355.16 for this item. However, the appellees and' cross-appellants contend nothing should have been allowed for this item. Thus, there is a dispute over $355.16 concerning, this particular credit. The three net amounts in dispute on this appeal, $94.41, $1,764.16 and $355.16, amount to a total of $2,213.73.
We have examined the record and conclude that the trial court’s findings were substantially correct, CR 52.01, and the judgment is affirmed on both the appeal and the cross-appeal.